DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 4/8/21 is acknowledged.  Claims 15 and 16 have been withdrawn from consideration as being directed toward a non-elected invention.  Claims 1-14 remain active in the application for prosecution thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,8,11and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “further comprised” is confusing as to what it encompasses.  The Examiner suggests the term “performed” to avoid such confusion.  

Regarding claim 12, the terms “upper region” and “lower region” are unclear and confusing as to what they encompass.  The topside and bottom side of the nano-fiber web?  The terms “upper” and “lower” are relative terms but are unclear as to what the terms are being referred to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1,4,6,8 and 14 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kim et al. (2016/0111730).
Kim et al. (2016/0111730) teaches a monolithic three-dimensional nanofiber network and manufacturing method thereof (abstract).  Kim et al. (2016/0111730) teaches forming electrode comprising a nanofiber network and coating a conductor on the polymeric network [0015]-[0016].  Kim et al. (2016/0111730) teaches the nanofiber network formed by electrospinning a spinning solution [0046]-[[0047].  Kim et al. (2016/0111730) teaches the conductor layer being applied by electroless plating [0051].
Regarding claim 4, Kim et al. (2016/0111730) teaches the thickness of the electrode is 50nm-300nm (0.05-0.3 microns) [0036].
Regarding claim 6, Kim et al. (2016/0111730) teaches seeding (catalyzing) the nanofiber network which activates it thereby meeting step 2-2 and then electroless plating [0052]-[0054]. 
Regarding claim 8, Kim et al. (2016/0111730) teaches the seeding metal to include tin and palladium [0053]-[0054].
Regarding claim 14, the polymer nano-fiber network includes polymers of PVDF, Pan, PMMA, PU, etc. [0031].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0111730) in combination with IM et al. (2014/0335459).
Features detailed above concerning the teachings of Kim et al. (2016/0111730) are incorporated here.
Kim et al. (2016/0111730) fails to teach using a mask to form the plating as well as a first pattern in a first area and a second pattern in a second area.
IM et al. (2014/0335459) teaches forming a polymer nanofiber-metal nanoparticle composite pattern whereby a nanofiber layer (12) is formed and a mask (20) is utilized to form a pattern and this pattern meets the claimed first pattern in a first area and second pattern in a second area and those being the same pattern (abstract, [0051]-[0060] and Figs. 2A-2C).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kim et al. (2016/0111730) process 
Regarding claim 11, Kim et al. (2016/0111730) teaches the conductor layer to include metals of nickel, gold, silver, copper, etc. [0035].

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0111730) in combination with Sethumadhava et al. (2015/0257263).
Features detailed above concerning the teachings of Kim et al. (2016/0111730) are incorporated here.
Kim et al. (2016/0111730) fails to teach the claimed nanofiber web thickness, nanofiber web porosity and both of those along with the pattern thickness.
Sethumadhava et al. (2015/0257263) teaches a circuit material whereby a fibrous mat having a thickness of 127 microns is formed for use in circuit manufacture (abstract).  Sethumadhava et al. (2015/0257263) teaches the non-woven fibrous mat to have a porosity of 20-80% [0059] and is formed by electrospinning [0063].  A conductive layer is applied thereon and has a thickness of 3-200 micrometers [0146].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kim et al. (2016/0111730) process to include the nanofiber network thickness, porosity and conductor thickness as evidenced by Sethumadhava et al. (2015/0257263) with the expectation of similar success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0111730) in combination with Walls et al. (2014/0287230).
Features detailed above concerning the teachings of Kim et al. (2016/0111730) are incorporated here.
Kim et al. (2016/0111730) fails to teach before electroless plating hydrophilizing the nanofiber web.
Walls et al. (2014/0287230) teaches a nanostructured polymer-inorganic fiber media whereby prior to electroless plating a pretreatment of the fiber surface is rendered hydrophilic [0009].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kim et al. (2016/0111730) process to pretreat the fiber surface as evidenced Walls et al. (2014/0287230) to improve the coating thereon.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0111730) in combination with Saijo et al. (2015/0072070).
Features detailed above concerning the teachings of Kim et al. (2016/0111730) are incorporated here.
Kim et al. (2016/0111730) fails to teach using sulfuric acid as an activator for the seeding layer.
Saijo et al. (2015/0072070) teaches a pretreatment agent for electroless plating whereby sulfuric acid is utilized to activate the catalyst for electroless plating on non-conductive substrates [0060].  
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kim et al. (2016/0111730) process to utilize a reinforcing layer as evidenced by Saijo et al. (2015/0072070) to activate the catalyst to form conductive layer by electroless plating.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0111730) in combination with Rho et al. (2017/0005504).
Features detailed above concerning the teachings of Kim et al. (2016/0111730) are incorporated here.
Kim et al. (2016/0111730) fails to teach using a support for strength reinforcement.
Rho et al. (2017/0005504) teaches a wearable flexible battery whereby a porous substrate is formed by electrospinning and forming using a strength reinforcing layer for the porous substrate [0011],[0073].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kim et al. (2016/0111730) process to utilize a reinforcing layer as evidenced by Rho et al. (2017/0005504) to improve the structural integrity of the device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715